

117 HR 2194 IH: To provide for expedited compassionate release in the event of a public health emergency.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2194IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Cicilline introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for expedited compassionate release in the event of a public health emergency. 
1.Compassionate release for public health emergencies 
(a)In generalSection 3622 of title 18, United States Code, is amended— (1)in the matter preceding subsection (a), by inserting or the sentencing court after The Bureau of Prisons;  
(2)in subsection (b), by striking or at the end;  (3)in subsection (c), by striking the period at the end and inserting ; or; and 
(4)by adding at the end the following:  (d)in the event of a public health emergency and if the Bureau or the sentencing court, as the case may be, determines that there exists a substantial, imminent health risk to the prisoner, other prisoners, or Bureau employees, reside in the community under the supervision of the Office of Probation and Pretrial Services for the judicial district in which the community is located.  . 
(b)Compassionate release petitionSection 3582 of title 18, United States Code, is amended— (1)in subsection (c)(1)(A), in the matter preceding clause (i) by inserting or, during a public health emergency (as defined in section 3627), upon motion of the defendant prior to exhaustion of all administrative appeals or the lapse of 30-days, after whichever is earlier,; and 
(2)by adding at the end the following:   (f)Procedures during a public health emergency (1)Prompt release of medical recordsIf the defendant’s attorney submits a declaration to the Bureau of Prisons under penalty of perjury that counsel is seeking records to file a motion described in subsection (c)(1)(A) during a public health emergency, the Bureau of Prisons shall promptly release all medical records from the year preceding the declaration to the defendant’s attorney. 
(2)Expedited proceduresThe court shall expedite, to the extent practicable, ruling on motions filed under subsection (c)(1)(A) during a public health emergency. . (d)Definition of public health emergencySubchapter C of chapter 229 of title 18, United States Code, is amended by adding at the end the following: 
 
3627.Definition of public health emergencyIn this subchapter, the term public health emergency— (1)means— 
(A) a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or (B)a public health emergency declared by the Governor of a State or territory in which a Bureau of Prisons facility is located; and 
(2)includes the public health emergency declared by the Secretary of Health and Human Services on January 31, 2020, in response to COVID–19.. (e)Technical and conforming amendmentThe table of sections for subchapter C of chapter 229 of title 18, United States Code, is amended by adding at the end the following: 
 
 
3627. Definition of public health emergency..  
